Citation Nr: 1045426	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-27 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for 
degenerative changes, lumbosacral spine.  

2.  Entitlement to a disability rating higher than 20 percent for 
hemorrhoids.  

3.  Entitlement to a compensable disability rating for bilateral 
hearing loss.  


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active service from April 1981 to April 2007.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina as part of the Benefits Delivery at Discharge 
(BDD) program.  The purpose of the BDD program is to help ensure 
a smooth transition from military to civilian status by allowing 
service members to file pre-discharge claims for disability 
compensation with VA.  

In order to facilitate the quick processing of claims under the 
BDD program, the Virtual VA paperless claims processing system is 
utilized.  Instead of paper, a highly secured electronic 
repository is used to store and review every document involved in 
the claims process.  The use of this system allows VA to leverage 
information technology in order to more quickly and accurately 
decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual 
VA system, any future consideration of this appellant's case 
should take into consideration the existence of this electronic 
record. 


FINDINGS OF FACT

1.  The Veteran's degenerative changes of the lumbosacral spine 
has not required more than one 5 day period of physician 
prescribed bedrest in a one year period, has not resulted in 
ankylosis, muscle spasm or guarding severe enough to result in an 
abnormal gait or spinal contour,  neurological manifestations, or 
limitation of motion of the thoracolumbar spine to forward 
flexion less than 80 degrees, extension less than 10 degrees, 
right and left lateral extension, each, less than 30 degrees.  

2.  The Veteran's hearing loss has never been manifested by an 
average puretone threshold greater than 53.75 decibels in the 
left ear or greater than 31.25 decibels in the right ear with 
speech discrimination no less than 96 percent for the left ear 
and 98 percent for the right ear.  

3.  The Veteran's hemorrhoids result in persistent bleeding and 
secondary anemia but do not result in any impairment of sphincter 
control or any symptom or degree of disability not contemplated 
by the criteria found in VA's schedule for rating disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 percent 
for degenerative changes of the lumbosacral spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5242 (2010).

2.  The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.85 Diagnostic Code 
6100 (2010).

3.  The criteria for a disability rating higher than 20 percent 
for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 
4.114 Diagnostic Codes 7332, 7336 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is 
required to consider the potential application of various other 
provisions of the regulations governing VA benefits, whether or 
not they were raised by the Veteran, as well as the entire 
history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the 
higher of two ratings, the higher rating will be assigned; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is 
not expected that all cases will show all the findings specified; 
however, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of rating 
with impairment of function will be expected in all instances.  
38 C.F.R. § 4.21.  

Also considered by the Board is whether referral is warranted for 
a rating outside of the schedule.  To accord justice in an 
exceptional case where the scheduler standards are found to be 
inadequate, the field station is authorized to refer the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  38 C.F.R. 
§ 3.321(b).  The Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  
Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the 
RO must determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

This appeal is of the decision in which the RO granted service 
connection for the disabilities and assigned initial ratings.  In 
deciding this appeal, the Board has considered whether separate 
ratings for different periods of time, based on the facts found, 
are warranted, a practice of assigning ratings referred to as 
"staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Evidence in this case includes service treatment records and 
compensation and pension (C&P) examination reports ordered by VA 
which were conducted both prior to and after separation from 
service.  C&P examinations were conducted with respect to the 
Veteran's low back and hemorrhoids in January 2007 and July 2009 
and with respect to his hearing (audiology examinations) in 
January 2007 and April 2009.  An additional examination audiology 
examination was scheduled for August 2009 but the Veteran failed 
to report for that examination.  

Low Back

The Veteran has disagreed with the 10 percent rating assigned for 
his low back disability, asserting in his July 2008 substantive 
appeal that he has constant low back pain.  

In general, diseases and injuries of the thoracolumbar spine are 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine (General Formula), with or without symptoms 
such as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease.  38 C.F.R.  § 4.71a.

Unfavorable ankylosis of the entire spine is assigned a 100 
percent rating.  Id. Unfavorable ankylosis of the entire 
thoracolumbar spine is assigned a 50 percent rating.  Id.  A 40 
percent is assigned where there is favorable ankylosis of the 
entire thoracolumbar spine or where forward flexion of the 
thoracolumbar spine 30 degrees or less.  Id.  A 20 percent rating 
is assigned where forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 10 
percent rating is assigned where there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  38 
C.F.R. § 4.71a, Diagnostic Code 5237.

Normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  Id. at Note (2); see also 38 
C.F.R. § 4.71, Plate V.  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  38 C.F.R. § 
4.71a General Formula at Note (2).  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  Id.

Note (1) provides that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, are to be evaluated separately, under an appropriate 
Diagnostic Code.  38 C.F.R. § 4.71a.  Note (5) defines ankylosis 
as a condition in which all or part of the spine is fixed in 
flexion or extension.  Id.

In cases where service connected intervertebral disc syndrome is 
involved, ratings can be alternatively assigned based on a 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  38 C.F.R. § 4.71a.  An incapacitating 
episode is defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.  Id.  

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 10 percent rating is assigned for 
incapacitating episodes having a total duration of at least one 
week but less than two weeks during the past 12 months; a 20 
percent rating is assigned for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent rating is assigned for 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past 12 months; and a 60 
percent rating is assigned for incapacitating episodes having a 
total duration of at least six weeks during the past 12 months.  
Id.  

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional loss 
of use of the affected part.  Under 38 C.F.R.  § 4.40, functional 
loss may be due to pain, supported by adequate pathology and 
evidenced by visible behavior on motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  Under 38 
C.F.R. § 4.45, factors of joint disability include increased or 
limited motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, 
painful motion is an important factor of disability from 
arthritis and actually painful joints are entitled to at least 
the minimum compensable rating for the joint.  

As the Veteran has been diagnosed with degenerative joint disease 
of the lumbar spine, the Board has considered the rating criteria 
found at 38 C.F.R. § 4.71, Diagnostic Code 5003.  Under 
Diagnostic Code 5003 degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved.  When the specific joint or joints involved is 
noncompensable under the appropriate Diagnostic Codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion, the Veteran 
should be rated at 10 percent disabling with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and 20 percent disabling with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  

The cervical vertebrae, the thoracic vertebrae, and the lumbar 
vertebrae, are considered groups of minor joints, ratable on a 
parity with major joints.  38 C.F.R. § 4.45(f).  The lumbosacral 
articulation and both sacroiliac joints are considered to be a 
group of minor joints, ratable on disturbance of lumbar spine 
functions.  Id.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 4.45, and § 4.59 must be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

The Board has reviewed the Veteran's service treatment records 
but these records do not provide evidence favorable to assignment 
of a disability rating higher than 10 percent for orthopedic 
manifestations of his low back disability or for a separate 
rating for neurologic manifestations.  

In January 2007 the Veteran also underwent an examination of his 
spine pursuant to his claim for VA benefits.  His reported 
symptoms were stiffness, weakness, and pain in the lower back 
which he reported as occurring intermittently three times a day, 
for three hours at a time.  He described the pain as aching and 
sharp with a severity of 8 out of 10, elicited by physical 
activity, and relieved by medication.  He reported that his low 
back disability had been treated by physician required bedrest 
for a five day period on one occasion during the past year.  He 
did not ascribe any functional impairment to the problem.  

The Veteran reported that he was able to do all activities of 
daily living except gardening because prolonged bending causes 
great pain in his lower back.   There was no history of urinary 
or genital dysfunction and he reported the ability to sustain 
heavy physical activities without immediate distress.  

Physical examination revealed normal gait and posture.  
Examination of the thoracolumbar spine did not reveal any 
radiation of pain on movement, muscle spasm, or tenderness.  
Straight leg raising was negative.  There was no fixed position 
of the lumbar spine.  Range of motion measurements of the 
thoracolumbar spine were flexion from 0 to 90 degrees, extension, 
right and left lateral flexion, and right and left lateral 
rotation, all from 0 to 30 degrees.  The examiner found that 
neither pain, weakness, lack of endurance, fatigue nor 
incoordination impacted further on his range of motion after 
repetitive use, providing evidence against this claim.  

The examiner also stated that review of his history and physical 
examination did not identify any intervertebral disc syndrome 
evidenced by bowel, bladder, or erectile dysfunction.  
Neurologically there were not deficits, i.e. motor function, 
sensory function, and reflexes were all normal.  X-rays showed 
early degenerative change of the L5-S1 disc, otherwise the x-rays 
were normal, providing more evidence against this claim.

In July 2009, the VA afforded the Veteran another examination of 
his spine.  The examiner indicated that he had reviewed the 
claims file.  During the examination the Veteran reported that 
his low back bothers him constantly.  There was no history of or 
bowel incontinence, urinary problems, erectile dysfunction, 
numbness, parenthesis, leg or foot weakness, or urinary problems.  
There was no history of fatigue, weakness, spasms, or decreased 
motion, but there was a history of stiffness and pain.  The 
Veteran reported that he had a mild, aching, non-radiating pain 
of the central lower back which had onset every morning.  He 
reported pain every morning and night and if he sits for longer 
than one hour and that the pain was daily.  The Veteran also 
reported that he had flare-ups every 1 to 2 months, for 1 to 2 
days, and that the severity of the flare-ups was moderate.  He 
reported that functional impairment during the flare-ups was 65 
percent residual but he had not had any incapacitating episodes.  

Physical examination revealed no ankylosis, kyphosis, or 
lordosis.  There was no spasm, atrophy, guarding, pain on motion, 
tenderness, or weakness.  Neurological testing, including sensory 
and strength testing, was normal.  Range of motion of the 
thoracolumbar spine was flexion from 0 to 80 degrees, extension 
from 0 to 10 degrees, and left and right lateral extension and 
rotation each from 0 to 30 degrees.  There was objective evidence 
of pain on motion but no additional limitations after three range 
of motion repetitions.  

Lesegue's sign was negative.  X-rays showed some degenerative 
disc disease at L5-S1.  As far as effects on his daily activities 
these absent other than mild effects as to exercise and traveling 
and moderate effects as to chores.  There were no significant 
effects as to the Veteran's usual occupation.  

These examination reports show that the Veteran's low back 
disability does not more nearly approximate a 20 percent or 
higher rating or that he has neurologic manifestations of his low 
back disability.  He has never demonstrated or contended that he 
has ankylosis.  Forward flexion has never been measured as less 
than 80 degrees or found to decrease with repetitive motion or 
due to pain.  Combined range of motion of the thoracolumbar spine 
has never been found to be less than the 210 degrees measured 
during the 2009 examination.  There are no findings and he does 
not contend that he suffers any neurologic manifestations, 
spasms, guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.  He was found to not have any of these 
manifestations during both examinations.  

The Veteran's spine disability has been rated based on limitation 
of motion under an appropriate diagnostic code.  He has been 
found to have service connected degenerative changes only of the 
lumbosacral articulation.  Hence, this disability does not 
approximate a rating higher than 10 percent under the criteria 
found at Diagnostic Code 5003.  

It is recognized that the Veteran reports both constant pain and 
that he reports flare-ups.  Objectively he has been found to not 
have additional limitations due to pain on repeated motion.  The 
examination findings show that even with consideration of pain on 
motion his motion cannot be said to result in additional 
functional limitation and from his reports and the examination 
findings it cannot be said that his disability results in the 
type of condition contemplated by painful movements as described 
in 38 C.F.R. § 4.40.  That is, he is able to perform nearly all 
activities with the exception of gardening.  As to the reported 
flare-ups, although there is an estimation of reduction to a 
percentage less than that of normal functioning during the flare-
ups, the Board must consider this with the other evidence.  The 
disability picture overall, with the nearly normal range of 
motion findings on examination and the Veteran's report that the 
effect of his disability was mild as to exercise and traveling 
and moderate as to chores, is one that, even taking into account 
his reports of flare-ups, the Board finds more nearly 
approximates the criteria for a 10 percent rating than that of a 
higher rating.  His report of one incapacitating episode in a 
year also does not approximate a rating higher than 10 percent.  
The Veteran's statements are found to be outweighed by the 
service and post-service medical record, which provides highly 
probative evidence against a finding for a higher evaluation.   

Nor is referral for extraschedular consideration warranted as to 
this issue.  His report that he has pain is contemplated by 
38 C.F.R. § 4.40 and § 4.45.  The Veteran's level of disability 
and his reported symptoms are contemplated by the rating criteria 
specific for spine disabilities and application of the 
aforementioned provisions.  As the first step of the Thun 
analysis is not met, the Board declines to refer this matter for 
extraschedular consideration.  

Based on the evidence of record, the Veteran's appeal as to this 
issue must be denied.  The evidence is not so evenly balanced so 
as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).


Hearing Loss

Ratings for hearing loss disability are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level, in decibels (dB) as measured by 
pure tone audiometric tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz (Hz). 38 C.F.R. § 4.85, Diagnostic Code 
6100.  An examination for hearing impairment for VA purposes must 
include a controlled speech discrimination test (Maryland CNC).  
Id. To evaluate the degree of disability from defective hearing, 
the rating schedule requires assignment of a Roman numeral 
designation, ranging from I to XI. Other than exceptional cases, 
VA arrives at the proper designation by mechanical application of 
Table VI, which determines the designation based on results of 
standard test parameters.  Id.  Table VII is then applied to 
arrive at a rating based upon the respective Roman numeral 
designations for each ear.  Id.

Exceptional patterns of hearing impairment allow for assignment 
of the Roman numeral designation through the use of Table VI or 
an alternate table, Table VIA, whichever is more beneficial to 
the Veteran.  38 C.F.R. § 4.86.  This applies to two patterns.  
In both patterns each ear will be evaluated separately.  Id.  The 
first pattern is where the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 
dB or more.  38 C.F.R. § 4.86(a).  The second pattern is where 
the pure tone threshold is 30 decibels or less at 1000 Hz and 70 
dB or more at 2000 Hz.  Id.  If the second pattern exists, the 
Roman numeral will be elevated to the next higher numeral.  Id.  
As the evidence described below shows, neither of the patterns 
are present in this case.  In describing the evidence the Board 
refers to the frequencies of 1000 Hz, 2000 Hz, 3000 Hz, and 4000 
Hz, as the frequencies of interest.  

Audiometry testing from October 2001 show left ear thresholds of 
40 dB, 55 dB, 55 dB, and 60 dB and right ear thresholds of 10 dB, 
20 dB, 30 dB, and 20, dB at the frequencies of interest.  

A November 2001 report of medical examination included 
audiological measurements for the left ear of 40 dB, 55 dB, 55 
dB, and 60 dB, and for the right ear of 10 dB, 20 dB, 30 dB, and 
20 dB, at the frequencies of interest.  No speech discrimination 
scores were included.  

A November 2002 report of audiological evaluation documents left 
ear thresholds of 45dB, 55dB, 50dB, and 55 dB  and right ear 
thresholds of  35 dB, 20 dB, 30 dB and 20 dB, at the frequencies 
of interest.  Although there is data for speech audiometry, there 
is no indication that the test was based on the Maryland CNC.  

An August 2005 audiological evaluation shows left ear thresholds 
of 45 dB, 50 dB, 50 dB, and 60 dB and right ear thresholds of 35 
dB, 25 dB, 25 dB, and 20 dB; again at the frequencies of 
interest.  There were speech audiometry results but the results 
do not indicate that Maryland CNC testing was used.  

April 2006 audiological evaluation shows left ear thresholds at 
the frequencies of interest of 45 dB, 50 dB, 55 dB, and 60 dB, 
and right ear thresholds of 35 dB, 25 dB, 35 dB, and 20 dB, 
respectively.   Also from that date is an audiology clinic note 
documenting that audiometry revealed very good speech score on 
the right and a good speech score on the left.  There is no 
statement as to whether Maryland CNC testing occurred.  

In January 2007 the Veteran underwent an audiology examination 
pursuant to his claim for VA benefits.  He reported difficulty 
understanding speech, especially background noise and ringing in 
the left ear.  Audiometric testing revealed left ear thresholds 
of 45 dB, 55 dB, 50 dB, and 65 dB, and right ear thresholds of 35 
dB, 25 dB, 35 dB, and 30 dB, at the frequencies of interest.  
Speech recognition on the Maryland CNC was 98 percent for the 
right ear and 96 percent for the left ear.  

VA afforded the Veteran another audiology examination in April 
2009.  There was no review of the medical records or claims file.  
As a medical history the Veteran reported that he had difficulty 
hearing conversational speech in all listening situations.  

As to physical examination, the examiner did not record 
thresholds at any frequency.  Speech recognition scores were 100 
percent for the right ear and 96 percent for the left ear.  The 
examiner stated that the hearing test results were extremely 
inconsistent for the left ear, that bone conduction thresholds 
were poorer than air conduction thresholds and speech reception 
thresholds were not in agreement with pure tone thresholds.  The 
examiner stated that the Veteran had no difficulty understanding 
the examiner during case history and speech discrimination scores 
were excellent bilaterally.  The examiner also stated a diagnosis 
was inconclusive due to inconsistent responses and that hearing 
test results were not deemed adequate for rating purposes.  

In August 2009, in order to fully assist the Veteran with his 
claim, the RO requested another examination and asked the 
examiner for clarification of the prior examination.  
Specifically, that the examiner provide a professional opinion as 
to why the Veteran's test results were inconsistent, such as poor 
cooperation or poor understanding of the test.  The RO also asked 
for the examiner to advise whether repeat testing or another type 
of testing would likely result in an adequate examination.  
Another document is of record which indicates that as of August 
29, 2009 the Veteran had not reported for the examination.  The 
Board notes that there is no explanation of record from the 
Veteran as to why he did not attend the August 2009 examination.  

In an original claim, such as this one, when a Veteran fails to 
report for an examination or reexamination, the claim shall be 
rated based on the evidence of record.  38 C.F.R. § 3.655(b).  

The evidence of record shows that the average hearing threshold 
for the frequencies of 1kHz, 2kHz, 3kHz, and 4kHz, were never 
greater than 53.75 dB for the left ear and 31.25 dB. For the 
right ear.  Speech recognition scores were measured once with the 
Maryland CNC test and were 96 percent for the left ear and 98 
percent for the right ear.  Applying Table VI results in 
assignment of Roman Numeral I for both ears.  Applying Table VII 
results in a zero percent (noncompensable) rating.  

The Board has considered the Veteran's report that he has 
difficulty understanding speech.  This however is not reflected 
in his test results.  Moreover, the examiner stated in the April 
2009 report that the Veteran had no difficulty understanding the 
examiner and reported that his speech discrimination scores were 
excellent, providing highly probative evidence against the 
central complaint of the Veteran.  Similarly, the report from 
2006 included the comment that he had very good speech scores for 
the right ear and good speech scores for the left ear.  Taking 
the Veteran's comments together with the results of testing, the 
Board finds that his hearing loss disability does not approximate 
the schedular criteria for a compensable rating.  

Nor is referral for extraschedular consideration warranted as to 
this matter.  The Veteran has contended that his hearing loss is 
worse than what the clinicians have found.  He has reported 
difficulty hearing speech and apparently difficulty in situations 
where there is background noise.  His hearing acuity and ability 
to discriminate speech are contemplated by the schedular 
criteria.  Neither his reported symptoms nor his level of 
disability fall outside of the schedular criteria.  The Board 
thus finds that the first step of the Thun analysis is not met 
and declines to refer the matter for extraschedular 
consideration.  

Based on the evidence of record, the Veteran's hearing loss 
disability does not approximate a higher schedular rating for any 
time on appeal and does not warrant referral for extraschedular 
consideration.  His appeal as to this issue must therefore be 
denied.  The evidence is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2010).

Hemorrhoids

In his September 2008 substantive appeal, the Veteran stated that 
he has very persistent bleeding which cause anemia more than 
frequent occurrences

Mild or moderate internal or external hemorrhoids are assigned a 
noncompensable rating. 38 C.F.R. § 4.114, Diagnostic Code 7336.  
Large or thrombotic hemorrhoids, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences, are rated 10 
percent disabling.  Id.  Hemorrhoids with persistent bleeding and 
with secondary anemia, or with fissures, are rated 20 percent 
disabling.  Id.  The highest rating for disability due to 
hemorrhoids, under the diagnostic code that specifically 
addresses hemorrhoids, is thus the rating which has been assigned 
for the Veteran's disability since the day following the date 
that he was separated from active duty.  There is no higher 
schedular rating available under this criteria.  

Also considered by the Board are ratings for impairment of 
sphincter control with regard to the rectum and anus.  Healed or 
slight impairment of sphincter control, without leakage, is rated 
as noncompensable. 38 C.F.R. § 4.114, Diagnostic Code 7332.  
Constant slight impairment of sphincter control, or occasional 
moderate leakage, is rated 10 percent disabling. Id. Impairment 
of sphincter control with occasional involuntary bowel movements, 
necessitating wearing of pad, is rated 30 percent disabling. Id. 
Impairment of sphincter control resulting in extensive leakage 
and fairly frequent involuntary bowel movements are rated 60 
percent disabling.  Id. Complete loss of sphincter control is 
rated 100 percent disabling.  Id.

A December 1999 service treatment record documents that the 
Veteran was seen for follow up for anemia.  There is an 
assessment of parasites or IBS Chrons.  There is no mention of 
hemorrhoids.  Other notes include that there was an incidental 
finding of anemia on lab work.  He was found to be positive for 
hemorrhoids at 12 o'clock and 9 o'clock, prostate was normal, 
fecal guaic was negative.  The assessment was iron deficiency 
anemia versus parasitic infection.  

November 2006 notes document that the Veteran had a history of 
severe iron deficiency anemia and had been for rectal bleeding 
and was being scheduled for diagnostic studies.  A service 
treatment record from December 2006 includes a problem list with 
red blood in bowel movement (hematochezia) but does not provide 
any further information in this regard.  Notes from that month 
indicate that a colonoscopy had been performed in 2001 and was 
normal other than moderate nonbleeding internal hemorrhoids.  
Another note included that the clinician suspected blood in bowel 
movement was secondary to internal hemorrhoids but the clinician 
was having a hard time explaining his profound iron deficiency on 
that.  The plan was to repeat the colonoscopy and obtain a 
biopsy.  

A colonoscopy was conducted in November 2006 to determine the 
cause of the Veteran's anemia.  Findings included large friable 
internal hemorrhoids.  In November 2006 an EGD study was 
conducted investigating the cause of the Veteran's anemia.  The 
study was normal.  This was followed by a colonoscopy which 
revealed large friable internal hemorrhoids.  

In January 2007, the Veteran underwent a VA examination with 
regard to his claim for VA benefits for hemorrhoids.  He reported 
his hemorrhoids has diagnosed in 2001 and stated that he has not 
had a problem in holding his stool and is troubled intermittently 
by his hemorrhoids.  He was not aware of any functional 
impairment caused by the condition.  

Perianal tissue was normal without any evidence of hemorrhoid, 
fissure, vesicles, ulcer or fistula formation.  There was no 
tenderness on digital examination and the anal sphincter was 
competent.  The examiner referred to large bleeding hemorrhoids, 
stating that the Veteran gave a history of having hemorrhoids 
which are mainly internal.  Based on the physical examination, 
the examiner diagnosed internal hemorrhoids, condition resolved 
with treatment.  

Laboratory testing included a complete blood count, urinalysis, 
and metabolic panel.  There is no mention of the Veteran 
suffering anemia.  

In his July 2008 substantive appeal the Veteran stated, with 
regard to his hemorrhoids "very persistent bleeding, which cause 
anemia more than frequent occurrences."  

In July 2009, VA afforded the Veteran another examination with 
regard to his hemorrhoids.  The examiner indicated that he had 
reviewed the Veteran's claims file.  He stated that the Veteran 
had a history of iron-deficiency with fluctuating hemoglobin 
levels for at least 12 years.  As part of the medical history the 
examiner indicated that there had been no history of fecal 
incontinence.  

Physical examination revealed normal rectal tone and reflexes.  
The examiner noted that the Veteran still had bleeding 
periodically, typically for one week per month.  Under a history 
of rectal bleeding the examiner indicated "Occasional"  Current 
symptoms were listed as difficulty passing stool, pain, and 
swelling.  The examiner indicated that there was no history of 
fecal incontinence, perianal discharge, or thrombosis.  He 
indicated that there was bleeding which occurred occasionally.  
He also indicated that there was recurrence without thrombosis 4 
or more times per year.  

Physical examination revealed both internal and external 
hemorrhoids, the hemorrhoids were not reducible, there was no 
evidence of prolapse or thrombosis.  There were no fissures 
present, there was evidence of bleeding and there was evidence of 
excessive redundant tissue.  There was no anorectal fistula, no 
anal or rectal stricture, no sphincter impairment, no rectal 
prolapsed present and no other significant physical findings.  

Clinical laboratory tests results were included.  The examiner 
provided a diagnosis of hemorrhoids and chronic iron-deficiency 
anemia.  He stated that there were no significant effects on the 
Veteran's usual occupation or his usual daily activities.  

As the Board has stated, the 20 percent rating is the highest 
rating available under the diagnostic code that addresses 
disability due to hemorrhoids.  The evidence clearly shows that 
the Veteran has never had any impairment of sphincter control so 
his disability does not approximate any compensable rating under 
the criteria found at Diagnostic Code 7332.  There are no other 
applicable diagnostic codes.  A higher schedular rating is not 
approximated.  

Nor is referral for extraschedular consideration warranted in 
this case.  Manifestations of the Veteran's hemorrhoids consist 
of bleeding with secondary anemia, and excessive redundant 
tissue.  His asserted symptoms fall within this criteria.  As to 
the effect of his hemorrhoids, the examiner found that there were 
no significant effects on his usual occupation or usual daily 
activities.  The Board therefore finds that the schedular 
criteria contemplates his level of disability and symptoms.  As 
the first step of the Thun analysis is not met, the Board 
declines to refer this matter for extraschedular criteria.  It is 
important for the Veteran to understand that without some 
problems associated with the disability, there would be no basis 
for the current evaluation, let alone a higher evaluation. 

Based on the evidence of record, disability from the Veteran's 
hemorrhoids does not approximate a higher schedular rating for 
any time on appeal and does not warrant referral for 
extraschedular consideration.  His appeal as to this issue must 
therefore be denied.  The evidence is not so evenly balanced so 
as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-
connection claims, this notice must address the downstream 
elements of disability rating and effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).
 
Here, the VCAA duty to notify was satisfied by way of 
documentation included with the application form that filed with 
VA for disability compensation.  This notice informed him of the 
evidence necessary to substantiate his claim and of his and VA's 
respective duties in obtaining evidence.  In August 2007 he 
acknowledged that he had no further evidence to submit.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

All necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has 
obtained service treatment records and adequate VA examinations 
have been afforded the Veteran as to each of the issues on 
appeal, as explained in the Merits section of the instant 
document.  

The Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


